DETAILED ACTION
Claims 1 – 8 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention, “PROCESS SIGNAL CONTROL AND MONITORING SYSTEM”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “INDEPENDENT PROCESS SIGNAL CONTROL AND MONITORING SYSTEM FOR A NUCLEAR REACTOR CONTAINMENT VESSEL”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communicator” in claim 1.
The claim limitation “communicator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “communicator” coupled with functional language “which transmits the digital signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The communicator could refer to a wireless transmitter, or to a processing device that controls a transmitter, a light signal transmitter, or a wire, for example, and may be electrical or mechanical in nature.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: At para. 15, 17-19, etc., the Specification cites an internal communication part 12. For example it transmits signals to a signal processing device and judges an operational situation. It appears to contain a processor (Fig. 11: 20).  
If applicant wishes to provide further explanation or dispute the Examiner's interpretation 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The last limitations of claim 1 states, “the internal communicator judges whether communication with the signal processing device is continued or disconnected; and when the communication is judged to be continued, the internal communicator continues transmitting the digital signal, which is converted in the analog - digital converter, to the signal processing device”. It is not understood how to interpret the term “communication” being continued or disconnected. The term “internal communicator”, which has been interpreted under 35 U.S.C. 112(f) as comprising a processor, is described elsewhere in the claim as having a rechargeable battery that is charged by the signal processing device. Is a power signal being disconnected or a processing signal being disconnected? Is the processing signal or the power signal being continued? For the purposes of examination, the term “communication” will be interpreted to mean “power communication”. It is suggested to modify the term “communication” to  “power communication”.
Moreover, the terms “continued” and “disconnected” are normally not opposite in meaning even though Applicant appears to imply the terms are exclusive. For example, a signal communication may be continued while a power is disconnected or vice versa. It is suggested to revise these terms to “connected or disconnected” or “continued or discontinued”.
Furthermore, the term “when the communication is judged to be continued, the internal communicator continues transmitting the digital signal” does not state what would happen if the communication were disconnected, because it is not positively recited. On the other hand, when the communication is continued, the internal communicator continues doing what it was already doing, following the earlier limitation, “an internal communicator which transmits the digital signal”, therefore this limitation has no consequence. In other words, the judging has no outcome. Therefore it is unclear what the terms of the “when” condition are.
It is suggested to bring the limitations of claim 2 into claim 1 to complete the condition.


Claims 2–8 are rejected for their dependency on claim 1.

Allowable Subject Matter
Claim 1 would be allowable if the 35 U.S.C. 112(b) issues were resolved as the claim is best understood. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Heibel, US 20130083879 A1, discloses a process signal control and monitoring system, comprising: 
a signal processing device which is installed on an outside of a nuclear reactor containment vessel, (Heibel Fig. 12 106)
an internal electrical power source which chargees a rechargeable battery with electric power, (Fig. 7-8,12, para. 40: rechargeable battery 132 is charged by a self-powered supply element 134 contained in power supply 130 that is part of  sensor 16)
the analog signal transmitted from a sensor which is installed on an inside of the nuclear reactor containment vessel, (Fig. 7; 112, 114: an amplifier and a current-voltage converter supplies the signal, but not explicitly converted to digital form- see obviousness below; Fig. 12 shows the sensor 16 on the inside of the containment vessel)
an internal communicator which transmits the digital signal, converted in the analog - digital conversion part converter, to the signal processing device, (Figs. 7,8,12: ex-core signal transmitter 138 transmits the signal to an outside processing system)
an internal repeater which is installed on an inside of the nuclear reactor containment vessel (Figs. 7,12: wireless transmitter and antenna 122 or 124), and 
an external repeater which is installed on the outside of the nuclear reactor containment vessel (Fig. 12 124), 
However, Heibel’s internal electrical power source does not recharge the rechargeable battery from the signal processing device because the recharging is internal, and does not judge whether the communication with the signal processing device is disconnected. In addition, Heibel does not teach converting the analog signal in an analog-digital converter, nor communicate externally with a communication satellite.
Zhang, US 20140001863 A1, is the most analogous prior art that teaches charging a rechargeable battery with electric power from some sort of signal processing device, noting and judging when the electric power supply from the signal processing device is disconnected (Zhang Fig. 1 accumulator battery system, para. 31-32,36,49), but Zhang is unclear on where the containment zone lies and whether the signal processing device may lie outside of the containment zone. In addition, Zhang does not have the signal processing device charge to an analog-digital converter in an internal communicator.  (Zhang)
Although Loewen, US 20130272469 A1, teaches a sensor 130/130A that may be comprised within an internal communicator for a nuclear reactor that comprises an analog - digital converter which converts an analog signal from a sensor into a digital signal, and the internal communicator has a battery in power unit 330, (Loewen para. 30, Fig. 3 data processing unit 320), Loewen fails to teach the connection with a signal processing device which is installed on an outside of a nuclear reactor containment vessel, does not receive power from any external signal processing device, and would not be readily combined with both Zhang and Heibel for the judging of disconnection of the power supply between the components in combination with all of their 
Further, Fushimi, JP 2012233705 A, was the only analogous prior art found teaching transmission of sensor signals to a satellite (Fushimi Fig. 5), but it would not remedy the deficiencies in Heibel, Zhang and Loewen.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Fukai teaches recharging an internal battery via a solar cell. Vander Linden and Sugawara also teaches communication connections between an interior and an exterior of a nuclear containment for sensors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646